Atkinson, J.

1. The maker of promissory notes given for the purchase of land of which such maker holds undisturbed possession under a bond from the vendor, conditioned to make to the former a good and sufficient title to the land upon payment of the notes, can neither voluntarily rescind the contract of purchase nor defeat the collection of the notes, upon the ground that the vendor has not in fact a good title to the land in question, without showing clearly that there is a paramount outstanding title against the vendor, and also proving fraud upon his part, or that he is insolvent, or a non-resident, or else proving other facts which would authorize equitable interference with the carrying out of the contract as made.
2. There being in the present case no proof whatever of fraud or insolvency on the part of the plaintiffs, who. were the defendant’s vendors, and the defendant, irrespective of the question whether or not a paramount outstanding title against' the plaintiffs was shown, having in other respects entirely failed take the case out of the rule of law announced in the preceding note, there was no error in directing a verdict for the plaintiffs. Judgment affirmed.